DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1816026.7, filed on 10/01/2018.

Claim Objections
Claims objected to because of the following informalities:  
Claim 1 contains the typographical error “a the” in line 3, should be either “a” or “the”; for examination purposes, examiner reads as “the”
Claim 1 contains the phrase “…a controller module having memory…” in line 6; “memory” should contain an article, i.e. “a memory”
Claim 1 contains the phrase “…wherein the injecting, connecting, receiving, and determining occurs…”; each of these terms should have a respective article, i.e. “…wherein the injecting, the connecting, the receiving, and the determining occurs…”
Claim 3 contains the phrase “…from memory to…” in line 3; “memory” should contain an article, i.e. “a”, “the”, “at least one”, etc.
Claim 11 contains the phrase “…wherein the scheduling the maintenance task includes…” in line 1;  this phrase should read “…wherein the scheduling of
Claim 18 contains the phrase “the power switching devices”, which was previously referred to using the phrase “solid state power controllers…to selectively connect the power source with…”; consistent use of terminology should be used to maintain clarity.
Claim 18 contains the phrase “…respectively associated with the set of conductors and set of electrical loads…”; “set of electrical loads” should contain an article, i.e. “the”
Claim 18 contains the phrase “…and operably to selectively connect…”; should read “…and operable to selectively connect…”
Claim 18 contains the phrase “…for at least one of the respective conductor or the respective electrical load…”; if using the phrase “at least one of” from a selection of potential objects, the objects must be in plural form for proper English construction, i.e. “…for at least one of the respective conductors or the respective electrical loads…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “by comparing the voltage input with the identifying pattern with the reflected incident signal”. It is unclear what is being compared because the word “with” is used twice in the limitation, without further indication of the specific comparison being made, thus rendering the claim indefinite. For purposes of examination, this limitation is interpreted as “by comparing the voltage input having the injected identifying pattern with the reflected incident signal”. Further dependent claims 2-7 are thus rendered indefinite.
Claim 8 recites the limitation “determining an impedance network characteristic for at least one of a conductor connecting the electrical load with the power distribution node or the electrical load, based on the comparison”. It is unclear what is meant by “for at least one of a conductor connecting the electrical load with the power distribution node or the electrical load” and “or the electrical load”, thus rendering the claim indefinite. For purposes of examination, this limitation is interpreted as “determining an impedance network characteristic for at least one conductor connecting the electrical load with the power distribution node or determining an impedance network characteristic for the electrical load, based on the comparison”. Further dependent claims 9-17 are thus rendered indefinite.
Claims 9, 10, and 12 recite the limitation "impedance network characteristics" in lines 2, 3, and 3-4, respectively.   There is insufficient antecedent basis for this limitation in the claim, as claim 8 recites only a singular impedance network characteristic. For purposes of examination, this limitation is interpreted as though claim 8 recited “impedance network characteristics”. Further dependent claims 11 and 13 are thus rendered indefinite.
Claim 18 recites the limitation "the voltage input" in lines 11, 13-14, 14-15, and 15.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as “a voltage input”. Further dependent claims 19 and 20 are thus rendered indefinite.
Claim 19 recites the limitation "the determined impedance network characteristic includes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 18 recites a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Pub. No. US 20090228223 A1), hereinafter Liu, in view of Dinesh et al. (U.S. Patent No. US 8295444 B2), hereinafter Dinesh.

Regarding claim 1, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu teaches a modular power tile for a power distribution system (Abstract: “A power line communication-based aircraft power distribution system”; Figs. 1 and 2, items 10, 60), comprising: a power input (Paragraph [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”); a set of power outputs selectably connectable with a the power input by way of a respective set of power switching devices, and further connected with a set of electrical loads (Paragraph [0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; Paragraph [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; Paragraph [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50); and a controller module (Figs 2 and 3: element 62, showing electric power control unit (EPCU); Paragraph [0028]: “In order to facilitate the PLC over power line networks of an aircraft, four PLC substation modules 74 (see FIG. 3) may be introduced into an electric power control unit (EPCU) 62. The EPCU 62 may communicate with an aircraft main data bus 64”) having memory (Paragraph [0042]: “The method 130 may include a step 132 of saving previously captured reflected signal as a reference record in either an electric power control unit (e.g., EPCU 62)”, i.e. must have a memory to save; Paragraph [0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”) and configured to inject a predetermined identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10)”, i.e. identifying pattern; Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code”; Paragraph [0042]: a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, signal must be known, i.e. predetermined, to compare reflected signal) onto a voltage input received at the power input (Paragraph [0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input at the power inputs)), to controllably connect at least one of the set of electrical loads by controllably operating the respective one of the power switching devices (Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; Paragraph [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) such that the at least one of the set of electrical loads receives the voltage input with the identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or feeder wire 118 leads to load; Figs. 1 and 2: RPCs connect to loads), to receive a reflected incident signal of the voltage input with the identifying pattern (Paragraph [0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”, reflected signal contains spread spectrum modulated signal (or data), i.e. identifying pattern), and to determine impedance network characteristics by comparing the voltage input with the identifying pattern with the reflected incident signal (Paragraph [0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”), and to store the determined impedance network characteristics in the memory (Paragraph [0042]: “A step 140 may then log the arc fault location”); wherein the injecting, connecting, receiving, and determining occurs during routine power supplying operations of the power distribution system (Paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).
Liu does not explicitly teach determining impedance network characteristics, rather teaching related arc faults and their locations.
Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the teachings of Dinesh to determine impedance network characteristics by comparing the voltage input with the identifying pattern with the reflected incident signal in order to characterize and monitor the system in question as taught by Dinesh in 
Liu does not explicitly teach to store the determined impedance network characteristics in the memory.
However, Liu does teach storing information determined using SSTDR after it has been measured (Paragraph [0042]: “A step 140 may then log the arc fault location”). 
Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to store the determined impedance network characteristics in the memory in order to use this information later for maintenance purposes as taught by Liu in paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose.”

Regarding claim 2, Liu in view of Dinesh teaches the modular power tile of claim 1 wherein the injecting of the identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads (Paragraph [0023]: “unlike conventional power distribution systems, which may detect and locate damage in feeder conductor wire sections only before the power is applied to the load, the power distribution system of the present invention may permit real time wire fault location”, i.e. operating while power is applied to the loads).

However, Liu teaches real time wire fault location and the injecting of the spread spectrum modulated signal (i.e. identifying pattern) occurring during normal power distribution system operation, i.e. while power is applied to the loads. Liu additionally teaches the RPCs having the ability to work individually or in combination (Paragraph [0036]: “This architecture may also particularly suit the use of stand-alone RPCs (e.g., RPC 100) with PLC interface, which may allow a rack type solution for housing the stand-alone RPC units for cost reduction and better thermal arrangement; independent channel control from other channels; RPC allocation flexibility based on location convenience (individually, or in groups), for wire savings; and elimination of control and signal wires”), demonstrating the ability to work in parallel or individually.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Dinesh such that the injecting of the identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads, in order to allow the system to maintain normal operation while applying fault location, as taught by Liu (Paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).

Regarding claim 3, Liu in view of Dinesh teaches the modular power tile of claim 1, further comprising a communication interface (Paragraph [0030]: “The introduction of PLC substation modules 74 into the EPCU 62 may facilitate the more efficient PLC based communication within the electric power distribution system 10 (see FIG. 1)”), and wherein the controller module is configured to transmit the stored determined impedance network characteristics from memory ([0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory. If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log (i.e. store) the arc fault location as a fault message for maintenance purpose.”) to a maintenance system by way of the communication interface (Paragraph [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).
Liu in view of Dinesh does not explicitly teach transmitting the stored determined impedance network characteristics from memory to a maintenance system.
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh such that the controller module is configured to transmit the stored determined impedance network characteristics from memory to a maintenance system by way of the communication interface, in order to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take ordinary action, which would include maintenance by a maintenance system.

Regarding claim 4, Liu in view of Dinesh teaches the modular power tile of claim 1 wherein the controller module is configured to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs (Paragraph [0042]: “If there is no arc fault detection after step 136, the process will be repeated starting from step 132”; Fig. 6, showing repetition of the method; Figs. 1 and 2: showing multiple power outputs).
Liu in view of Dinesh does not explicitly teach repeating the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs.
	However, Liu teaches repeating the steps in Paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving)” if there is no arc fault detection, i.e. it has been determined there is no arc fault. Liu additionally teaches storing an arc fault location, if an arc fault is detected, and applying the method for a system with a plurality of power outputs (see Figs. 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs in order to determine the existence and location of arc faults for each power output and any potential connections, as taught by Liu Paragraph [0042]: “performing real time wiring integrity monitoring”.

Regarding claim 5, Liu in view of Dinesh teaches the modular power tile of claim 1 wherein the controller module is configured to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads (Paragraph [0042]: “If there is no arc fault detection after step 136, the process will be repeated starting from step 132”; Fig. 6, showing repetition of the method; Figs. 1 and 2: showing multiple electrical loads).
Liu in view of Dinesh does not explicitly teach repeating the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads.
However, Liu teaches repeating the steps in Paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving)” if there is no arc fault detection, i.e. it has been determined there is no arc fault. Liu additionally teaches storing an arc fault location, if an arc fault is detected, and applying the method for a system with a plurality of electrical loads (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads in order to determine the existence and location of arc faults for each power output and any potential connections, as taught by Liu Paragraph [0042]: “performing real time wiring integrity monitoring”.

Regarding claim 6, Liu in view of Dinesh teaches the modular power tile of claim 1 wherein the determined impedance network characteristics include at least a set of scattering parameters (Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance .
Liu does not explicitly teach the determined impedance network characteristics includ[ing] at least a set of scattering parameters.
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristics includ[ing] at least a set of scattering parameters (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
It would have been obvious to one of ordinary skill in the art to modify Liu with the teachings of Dinesh such that the determined impedance network characteristics include at least a set of scattering parameters in order to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely” and determine faults in the system as taught by Liu Paragraph [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.

Regarding claim 7, Liu  in view of Dinesh teaches the modular power tile of claim 1 wherein the controller module is further configured for spread spectrum time domain reflectometry (Paragraph [0010]: “a power distribution system comprises an electric power control unit communicating with a main data bus; at least two power line communication (PLC) tap points, each of the at least two PLC tap EPCU performs this function).

Regarding claim 8, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu teaches a method of operating an electrical network (Paragraph [0028]: “In order to facilitate the PLC over power line networks of an aircraft”), the method comprising: generating a predetermined identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10)”, i.e. identifying pattern; Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code”; Paragraph [0042]: a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, signal must be known, i.e. predetermined, to compare reflected signal), by a reflectometry module of a power distribution node (Abstract: “a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”, hardware platform to use SSTDR, i.e. reflectometry module; Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118), i.e. EPCU has reflectometry capabilities); injecting, by the reflectometry module, the predetermined identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the  into a voltage signal provided by a power source (Paragraph [0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input); Paragraph [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”, (i.e. power source)) and selectively connected with an electrical load (Paragraph [0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; Paragraph [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; Paragraph [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50; Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; Paragraph [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) during a routine power supplying operation of the electrical load (Paragraph [0042]: “…the steps 132, 134, 136, 138 and 140 may be , the selective connecting controlled by way of the power distribution node (Paragraph [0034]: “…one example of a stand-alone remote power controller (RPC) 100 or smart contactor having PLC capability according to the present invention. The RPC 100 may be an electromagnetic relay/contactor or a solid state power controller. The RPC 100 may include a power input 102 to provide power to a central power supply 104 and a power switching device 106.”, i.e. selective connecting is controlled through remote power controller modules); receiving, at the reflectometry module, a reflected incident signal of the predetermined identifying pattern (Paragraph [0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”, performed by EPCU) during the routine power supplying operation (Paragraph [0042]: “…the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”); comparing, by the reflectometry module, the predetermined identifying pattern with the reflected incident signal (Paragraph [0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, performed by EPCU); determining an impedance network characteristic for at least one of a conductor connecting the electrical load with the power distribution node or the electrical load, based on the comparison (Paragraph [0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”, arc fault location is determined based on comparison); and scheduling a maintenance task based on the determined impedance network characteristic (Paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, step 140 is dependent on step 138 determining an arc fault location).
Liu does not explicitly teach determining an impedance network characteristic.
determining an impedance network characteristic (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the teachings of Dinesh to determin[e] an impedance network characteristic in order to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions, such as real time wire fault location, and cost and weight savings”.
	Liu does not explicitly teach scheduling a maintenance task based on the determined impedance network characteristic.
	However, Liu does teach storing information determined using SSTDR after it has been measured for maintenance purposes (Paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task). Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to schedule[e] a maintenance task based on the determined impedance network characteristic in order to use this information later for maintenance purposes as taught by Liu in paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose.”

Regarding claim 9, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu in view of Dinesh teaches the method of claim 8, further comprising transmitting the determined impedance network characteristics to a maintenance system (Fig. 6: Step 140; Paragraph [0042]: (“A step 136 may then capture the reflected signal and save it in the in-system memory. If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log (i.e. store) the arc fault location as a fault message for maintenance purpose.”; Paragraph [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).
Liu does not explicitly teach transmitting the determined impedance network characteristics to a maintenance system.
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions.
transmitting the determined impedance network characteristics to a maintenance system, in order to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take ordinary action, which would include maintenance by a maintenance system.

Regarding claim 10, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu in view of Dinesh teaches the method of claim 9, further comprising determining, by the maintenance system (Paragraph [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions), at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristics (Paragraph [0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log the arc fault location as a fault message for maintenance purpose”).
Liu does not explicitly teach determining at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristics.
However, Liu teaches determining an arc fault (i.e. present conductor fault) based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to allow determining at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristics, in order to determine faults in the system as taught by Liu Paragraph [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.

Regarding claim 11, Liu in view of Dinesh teaches the method of claim 10, wherein the scheduling the maintenance task includes scheduling the maintenance task by the maintenance system (Fig. 6: Step 140; Paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task; Paragraph [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).

Regarding claim 12, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu in view of Dinesh teaches the method of claim 10, wherein the determining at least one of a present or predicted conductor fault includes determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristics (Paragraph [0042]: “If an arc .
Liu does not explicitly teach determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristics.
However, Liu teaches determining an arc fault (i.e. present conductor fault) based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will include parameters relating to the system’s expected performance under application of a spread spectrum modulated signal. Liu additionally teaches determining the location of an arc fault using SSTDR. Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”) and deriving information from them (Column 4, Lines 56-61: “"Layer 0" generally refers to the phase of FDR-SELT whereby a signal is transmitted into the loop under test and the scattering parameters are captured. The term "Layer 1" generally refers to the post-processing phase whereby the data captured in Layer 0 is used to derive meaningful information relating to the DUT”, i.e. trends from impedance network characteristics are derived).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to allow determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristics, in order to determine faults in the system as taught by Liu Paragraph [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.

Regarding claim 13, Liu in view of Dinesh teaches the method of claim 9, wherein the transmitting includes transmitting the determined impedance network characteristic (Dinesh, Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”) during non-routine operation of the electrical network (Liu, Paragraph [0042]: “…the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”)
Liu in view of Dinesh does not explicitly teach transmitting the determined impedance network characteristic during non-routine operation of the electrical network.
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions, during operation of the power distribution system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to allow for transmitting the determined impedance network characteristic during non-routine operation of the electrical network, in order to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take 

Regarding claim 14, Liu in view of Dinesh teaches the method of claim 8, further comprising performing the scheduled maintenance task (Paragraph [0064]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task).

Regarding claim 15, Liu in view of Dinesh teaches the method of claim 8 wherein the reflectometry module is a spread spectrum time domain reflectometry module (Paragraph [0010]: “a power distribution system comprises an electric power control unit communicating with a main data bus; at least two power line communication (PLC) tap points, each of the at least two PLC tap points communicating with the electric power control unit; and signal processing circuitry for sending a spread spectrum time domain reflectometry (SSTDR) signal”; Paragraph [0042]: “and determine the location of the arc fault based on the arc fault location methodology using SSTDR”, EPCU performs this function)

Regarding claim 16, Liu in view of Dinesh teaches the method of claim 8 wherein the determined impedance network characteristic includes at least a set of scattering parameters associated with the conductor (Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance discontinuities such as open or short circuits. The difference (time delay or phase shift) between the incident and reflected signal is used to locate the fault on the wire”).
the determined impedance network characteristic includ[ing] at least a set of scattering parameters.
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristic includ[ing] at least a set of scattering parameters (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
It would have been obvious to one of ordinary skill in the art to modify Liu with the teachings of Dinesh such that the determined impedance network characteristics include at least a set of scattering parameters in order to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely” and determine faults in the system as taught by Liu Paragraph [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.

Regarding claim 17, Liu in view of Dinesh teaches the method of claim 8, further comprising determining a location related to the determined impedance network characteristic, and wherein the scheduled maintenance task is further based on the location (Paragraph [0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step i.e. determined location, scheduled maintenance task is logging as a fault message for maintenance purpose, is necessarily based on the location).
Liu does not explicitly teach determining a location related to the determined impedance network characteristic.
However, Liu teaches determining an arc fault based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will include parameters relating to the system’s expected performance under application of a spread spectrum modulated signal and then determining a location based on parameters determined by SSTDR and scheduling a maintenance task based on that location. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches determining a location based on SSDTR measurements, determining impedance network characteristics, and scheduling a maintenance task based on the determined location.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liu in view of Dinesh to determin[e] a location related to the determined impedance network characteristic in order to “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely”, as taught by Dinesh in Column 1, Lines 54-57, and determine faults in the system as taught by Liu Paragraph [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”, such that maintenance can be completed in the determined location of the identified fault.

Regarding claim 18, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu teaches a power distribution system (Abstract: “A power line communication-based aircraft power distribution system”), comprising: a power source supplying a voltage signal (Paragraph [0024]: “At ; a set of electrical loads (Figs. 1 and 2, elements 28, 50; “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; Paragraph [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”); and a modular power tile (Abstract: “A power line communication-based aircraft power distribution system”; Figs. 1 and 2, items 10, 60) receiving the power source at a power input (Paragraph [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”) and connected with the set of electrical loads at a set of power outputs and by way of a corresponding set of conductors (Paragraph [0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; Paragraph [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; Paragraph [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50); Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has a feeder wire, i.e. conductor, connected to the load), the modular power tile further comprising: a set of solid state power controllers (Paragraph [0034]: “The RPC 100 may be an electromagnetic relay/contactor or a solid state power controller”; Figs. 1 and 2: showing a set of RPCs) respectively associated with the set of conductors and set of electrical loads (Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has a feeder wire, i.e. conductor, connected to the load; Figs. 1 showing a series of loads connected to the sets of RPCs), and operably to selectively connect the power source with the respective electrical load (Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; Paragraph [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate); and a spread spectrum time domain reflectometry (SSTDR) module (Abstract: “a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”, hardware platform to use SSTDR, i.e. reflectometry module; Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118), i.e. EPCU has reflectometry capabilities) configured to inject a predetermined identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118)) onto the voltage input received at the power input (Paragraph [0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input); Paragraph [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”, (i.e. power source)), to selectively operate a respective one of the power switching devices (Paragraph [0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; Paragraph [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; Paragraph [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50; Paragraph [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; Paragraph [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) such that at least one of the set of electrical loads receives the voltage input with the identifying pattern (Paragraph [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118)”; Fig. 4: load receives voltage with signal (i.e. pattern) via the feeder wire), to receive a reflected incident signal of the voltage input with the identifying pattern (Paragraph [0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”), to compare the voltage input with the identifying pattern with the reflected incident signal (Paragraph [0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”), and to determine impedance network characteristics for at least one of the respective conductor or the respective electrical load based on the comparison (Paragraph [0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”);326027-US-2/71966-1688 wherein the SSTDR module operates to determine impedance network characteristics during routine power supplying operations to the respective one of the set of electrical loads (Paragraph [0042]: “the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”).
Liu does not explicitly teach to determine impedance network characteristics, rather teaching related arc faults and their locations.
Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the teachings of Dinesh to determine impedance network characteristics in order to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be 

Regarding claim 19, as best understood based on the 35 U.S.C 112(b) issue identified above, Liu in view of Dinesh teaches the power distribution system of claim 18, wherein the determined impedance network characteristic includes at least a set of scattering parameters associated with the conductor (Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance discontinuities such as open or short circuits. The difference (time delay or phase shift) between the incident and reflected signal is used to locate the fault on the wire”).
Liu does not explicitly teach the determined impedance network characteristic includ[ing] at least a set of scattering parameters.
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristic includ[ing] at least a set of scattering parameters (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
It would have been obvious to one of ordinary skill in the art to modify Liu with the teachings of Dinesh such that the determined impedance network characteristic includes at least a set of scattering parameters in order to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements 
	
Regarding claim 20, Liu in view of Dinesh teaches the power distribution system of claim 18 wherein the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads (Paragraph [0023]: “unlike conventional power distribution systems, which may detect and locate damage in feeder conductor wire sections only before the power is applied to the load, the power distribution system of the present invention may permit real time wire fault location”, i.e. operating while power is applied to the loads).
Liu does not explicitly teach wherein the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads. 
However, Liu teaches real time wire fault location and the injecting of the spread spectrum modulated signal (i.e. identifying pattern) occurring during normal power distribution system operation, i.e. while power is applied to the loads. Liu additionally teaches the RPCs having the ability to work individually or in combination (Paragraph [0036]: “This architecture may also particularly suit the use of stand-alone RPCs (e.g., RPC 100) with PLC interface, which may allow a rack type solution for housing the stand-alone RPC units for cost reduction and better thermal arrangement; independent channel control from other channels; RPC allocation flexibility based on location convenience (individually, or in groups), for wire savings; and elimination of control and signal wires”), demonstrating the ability to work in parallel or individually.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads, in order to allow the i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The documents included in the applicant’s information disclosure statements other than the document relied upon above (i.e. Liu).
Bohley (U.S. Patent Application Pub. No. US 20040017208 A1), pertaining to time domain reflectometry in cables and measuring characteristic impedances.
Taylor et al. (U.S. Patent No. US 7061251 B2), pertaining to reflectometry and scattering parameters and determined thereby, including scattering parameters of faults.
Taylor (U.S. Patent No. US 8874391 B2), pertaining to distance to fault techniques including applying time domain reflectometry and more accurate scattering parameters.
Moell et al. (U.S. Patent Application Pub. No. US 20170176511 A1), pertaining to fault detection in a power supply system using SSTDR, determining characteristic impedances of faults.
Compton et al. (U.S. Patent Application Pub. No. US 20180222334 A1), providing general background of a modular power tile in a power delivery system.
Collins et al. (U.S. Patent Application Pub. No. US 20190267833 A1), providing general background of electric power distribution in an aircraft system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863